Citation Nr: 0428657	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  02-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material has been presented to reopen a 
claim of entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to service connection for gynecomastia.  

4.  Entitlement to service connection for a liver disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from April 1954 to March 
1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in January 2004.  A transcript of the hearing 
has been associated with the claims file.  

The Board notes that in correspondence received in June 2002, 
the appellant indicates that the appellant wished to withdraw 
the appeal.  It is clear from the claims file, however, that 
this was not his intent.  Therefore, the Board will proceed 
with appellate review of the issues.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Initially, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the initial agency of 
original jurisdiction (AOJ) decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini I 
was withdrawn and replaced by Pelegrini v. Principi, No 01-
944 (U.S. Vet App. Jun. 24, 2004).  

Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  It indicated, however, 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.   

In this case, a VCAA notice was sent by the AOJ in November 
2003.  Subsequently, the appellant indicated that additional 
relevant evidence could be obtained from the VA Medical 
Center (VAMC) in Houston.  Additional evidence from in VAMC 
Houston was received.  The AOJ reviewed the evidence and 
determined that the evidence was not relevant to the issues 
on appeal.  Thereafter, there was no further communication 
from the AOJ to the appellant, other than a notice of a 
scheduled hearing.  The AOJ determined that the prior 
certification and prior Form 646 of record were adequate.  

It is clear that Pelegrini II has established that when 
notification is issued after issuance of the initial rating 
decision, proper VA process must follow.  In this case, there 
was no notification informing the appellant that the AOJ had 
determined that the additional evidence received was not 
pertinent to the issues on appeal.  There was no rating 
decision, no supplemental statement of the case, and no 
certification of appeal.  Although the provisions of the VA 
Adjudication Procedure Manual, M21-1 (M21-1), appear to state 
that when there has been no relevant evidence received, a 
supplemental statement of the case need not be issued, as 
well as the fact that the Board in the past has turned a 
blind eye to the absence of a supplemental statement of the 
case when there is nothing to address, in light of Pelegrini 
II, the Board is presented with a dilemma.  

Pelegrini II specifically states the process must be 
provided.  In this case, however, there was none.  38 C.F.R. 
§ 19.38 states that, [I]f any benefits sought on appeal 
remain denied following this review, the agency of original 
jurisdiction will issue a Supplemental Statement of the 
Case."  In essence, the appellant was not informed that the 
evidence received from the VAMC Houston was not relevant to 
his case.  The Board is aware of the deferred rating 
decision, dated November 25, 2003.  There is no indication, 
however, that such information was conveyed to the 
appellant.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should provide process 
consistent with Pelegrini II and convey 
notification of such to the appellant.  
(This may require notification that 
evidence he claimed was relevant was not 
relevant.)

2.  The appellant is notified that if he 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


